Exhibit 10.1

ARKO CORP.

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into
November 18, 2020, by and between ARKO Corp., a Delaware corporation (the
“Company”), and the undersigned (each a “Subscriber” and together the
“Subscribers”).

WHEREAS, the Company entered into that certain business combination agreement,
dated as of September 8, 2020 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and of this
Subscription Agreement, the “Transaction Agreement”), pursuant to which, among
other things, the Company, Haymaker Acquisition Corp. II, a Delaware corporation
(“Haymaker”), ARKO Holdings Ltd., a company organized under the laws of the
State of Israel (“Arko Holdings”), and certain other parties thereto will enter
into a business combination (the “Transaction”); and

WHEREAS, in connection with the Transaction, the Subscribers desire to subscribe
for and purchase from the Company, and the Company desires to issue and sell to
the Subscribers (i) an aggregate of 700,000 shares (the “Firm Shares”) of the
Company’s Series A convertible preferred stock, par value $0.0001 per share
(“Preferred Shares”), with the terms set forth in the form of amended and
restated certificate of incorporation of the Company attached as Exhibit A
hereto (as amended, restated, and/or otherwise modified in accordance with its
terms, the “Charter”), and (ii) up to an aggregate of an additional 300,000
Preferred Shares if and to the extent that the Company exercises the right
granted to it in Section 1 of this Subscription Agreement (the “Additional
Shares” and together with the Firm Shares, the “Acquired Securities”), in each
case for a purchase price of $100 per share (the “Purchase Price”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1.    Subscription. Pursuant to the terms and subject to the conditions set
forth herein, each Subscriber hereby agrees to irrevocably subscribe for and
purchase, and the Company hereby agrees to irrevocably issue and sell to such
Subscriber, upon the payment of the Purchase Price, the Firm Shares set forth
opposite such Subscriber’s name on Schedule A attached hereto. The time and date
of such payment are hereinafter referred to as the “Closing Date.”

Moreover, each Subscriber hereby agrees to irrevocably subscribe for and
purchase up to the total number of Additional Shares at the Purchase Price, set
forth opposite such Subscriber’s name on Schedule A attached hereto, and the
Company shall have the right (but not the obligation) to sell up to the total
number of Additional Shares at the Purchase Price. The Company may exercise this
right once, in whole or in part, by giving an irrevocable written notice (the
“Option Exercise Notice”) to each Subscriber; provided, that such Option
Exercise Notice shall be delivered no later than 20 days following the Closing
Date. The Option Exercise Notice shall specify the aggregate number of
Additional Shares to be purchased (at a price per share equal to the Purchase
Price), which number shall not exceed an aggregate of 300,000 Preferred Shares.
If the number of Additional Shares to be purchased on the Option Closing Date
(as defined below) as set forth in the Option Exercise Notice is less than
300,000 Preferred Shares, the Subscribers, in their sole and absolute
discretion, shall be entitled to allocate the Additional Shares to be purchased
among the Subscribers; provided, that if such alternate allocations are not
delivered to the Company at least one business day prior to the Option Closing
Date, such allocations shall be made pro rata based on the aggregate Purchase
Price set forth opposite each Subscriber’s name on Schedule A attached hereto.
Each Subscriber and the Company shall have up to ten calendar days from the date
of such notice to complete such purchase and sale and such purchase and sale
date may not be earlier than the Closing Date. Such day, if any, that Additional
Shares are to be purchased is referred to herein as the “Option Closing Date.”

 

1



--------------------------------------------------------------------------------

2.    Closing.

a.    The closing of the subscription for the Firm Shares and the Additional
Shares, to the extent that the closing of the subscription for any Additional
Shares occurs concurrently with the Firm Shares, contemplated hereby (the
“Initial Closing”) is contingent upon the substantially concurrent consummation
of the Transaction and shall occur immediately prior thereto, but in any event
on the same date. Not less than five (5) business days prior to the scheduled
closing date of the Transaction (the “Scheduled Closing Date”), the Company
shall provide written notice to each Subscriber (the “Closing Notice”)
specifying (i) that the Company reasonably expects all conditions to the closing
of the Transaction to be satisfied on a date that is not less than five
(5) business days from the date of the Closing Notice and (ii) instructions for
wiring the Purchase Price for the Acquired Securities to be issued and sold on
such date. At the Initial Closing, each Subscriber shall deliver to the Company
its Purchase Price for the Acquired Securities to be issued and sold on the
Closing Date, by wire transfer of United States dollars in immediately available
funds to the account specified in writing by the Company in the Closing Notice
and the Company shall deliver the Acquired Securities to be issued and sold on
such date to each Subscriber in book entry form. The failure of the Initial
Closing to occur on the Scheduled Closing Date shall not terminate this
Subscription Agreement or otherwise relieve any party of any of its obligations
hereunder and such obligations shall remain in full force and effect until such
time as the Initial Closing can occur; provided however, that for the avoidance
of doubt, the failure of the Initial Closing to occur for the reasons set forth
in Section 6(c) of this Subscription Agreement shall terminate this Subscription
Agreement in accordance with Section 6. At the closing of the subscription for
any Additional Shares, to the extent that such closing occurs after the Closing
Date (such closing and the Initial Closing are each referred to as a “Closing”),
each Subscriber shall deliver to the Company their respective Purchase Price for
the Acquired Securities to be issued and sold on the Option Closing Date, and
the Company shall deliver the Acquired Securities to be issued and sold in
connection with such Closing to each Subscriber in book entry form.

b.    Each Closing shall be subject to the following conditions:

(i)    all representations and warranties of the Company and each Subscriber
contained in this Subscription Agreement shall be true and correct in all
material respects or, to the extent representations or warranties are qualified
by materiality or Material Adverse Effect (as defined herein), in all respects
as of the Closing, and consummation of the Closing shall constitute a
reaffirmation by each of the Company and each Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing; and all obligations, covenants and
agreements of the Company required to be performed by it under this Subscription
Agreement at or prior to the Closing Date shall have been performed in all
material respects. The Company shall have delivered to the Subscribers, a
certificate of the Chief Executive Officer of the Company, dated as of the
applicable Closing Date, certifying to the fulfillment of the conditions
specified in this Section 2(b)(i);

(ii)    the Company’s shall not have issued, or contracted to issue, any
(i) shares of common stock of the Company, par value $0.0001 per share (the
“Common Stock”), at a price per share less than $10.00 to the Company or
(ii) other equity security that ranks pari passu with, or senior to, the
Preferred Shares, other than the shares of Common Stock issued under this
Subscription Agreement and the Transaction Agreement;

(iii)    with respect to the Initial Closing only, the Total Leverage Ratio (as
defined in that certain Credit Agreement, dated as of February 28, 2020, by and
among GPM Investments, LLC, the lenders party thereto, the guarantors party
thereto, and Ares Capital Corporation (as amended as of the date hereof)) as of
the Initial Closing shall not be greater than 7.00:1.00;

(iv)    the Underlying Common (as defined herein) shall have been approved for
listing on the Nasdaq Capital Market (“Nasdaq”), subject only to official notice
of issuance thereof;

(v)    the shares of Common Stock (I) shall be designated for quotation or
listed on Nasdaq and (II) shall not have been suspended, as of the applicable
Closing Date, by the United States Securities and

 

2



--------------------------------------------------------------------------------

Exchange Commission (the “SEC”) or Nasdaq from trading on Nasdaq nor shall
suspension by the SEC or Nasdaq have been threatened, as of the Closing Date,
either (A) in writing by the SEC or Nasdaq or (B) by falling below the minimum
listing maintenance requirements of Nasdaq;

(vi)    the Charter shall have been filed with the Secretary of State of the
State of Delaware and shall be in full force and effect, enforceable against the
Company in accordance with its terms and shall not have been amended except as
permitted therein;

(vii)    the Company shall have duly executed and delivered to such Subscriber
the Registration Rights Agreement (as defined herein);

(viii)    no governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restricting, prohibiting or enjoining consummation of the transactions
contemplated hereby;

(ix)    with respect to the Initial Closing only, the applicable conditions to
closing under ARTICLE VII of the Transaction Agreement shall have been satisfied
(as determined by the parties to the Transaction Agreement) or waived by the
applicable parties to the Transaction Agreement (provided that the condition set
forth in Section 7.03(h) of the Transaction Agreement shall be satisfied,
without giving effect to any amendment, modification or waiver thereto or to any
related definition, from and after the date hereof, unless such waiver,
modification or amendment has been consented to in advance in writing by
Subscribers investing at least a majority of the aggregate Purchase Price under
this Subscription Agreement), in each case prior to the Closing Date (other than
those conditions that by their nature are to be satisfied at the closing under
the Transaction Agreement; provided that such conditions are capable of being
satisfied at such closing or are waived at or prior to such closing and the
closing of the Transaction shall occur, in accordance with the terms of the
Transaction Agreement, on the Closing Date, substantially concurrently with the
Initial Closing);

(x)    the Transaction Agreement and any provisions therein shall not have been
further waived, modified or amended after the date hereof in any respect that is
materially adverse to the Subscribers unless such further waiver, modification
or amendment has been consented to by the prior written consent of Subscribers
investing at least a majority of the aggregate Purchase Price under this
Subscription Agreement; and

(xi)    the aggregate Merger Consideration (as defined in the Transaction
Agreement) payable by the Company in cash to holders of ordinary shares, par
value 0.01 New Israeli Shekel per share, of Arko Holdings shall not exceed
$100,045,000.

c.    At each Closing, the Company shall pay to each Subscriber a fee equal to
3% of the Purchase Price for the Acquired Securities to be issued and sold to
such Subscriber at such Closing. Such Subscriber may deduct such fee from the
amount payable by it at such Closing, and the Company will treat such amount as
a payment for the Acquired Securities at such Closing.

d.    At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be reasonably necessary in order to consummate the transactions as
contemplated by this Subscription Agreement; provided, that no Subscriber shall
be required to (i) execute any document requiring it to guarantee or otherwise
make any payment, (ii) execute any document containing any restrictive covenants
or other on-going obligation or (iii) become licensed for any reason in any
jurisdiction in connection with its ownership of the Acquired Securities or the
Underlying Common.

e.    For purposes of this Subscription Agreement, “business day” shall mean any
day other than (i) any Saturday or Sunday or (ii) any other day on which banks
located in New York, New York are required or authorized by applicable law to be
closed for business.

 

3



--------------------------------------------------------------------------------

3.    Company Representations and Warranties. The Company represents and
warrants to each Subscriber that, as of the date hereof and as of the Closing
and on the Option Closing Date, if any:

a.    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

b.    The Acquired Securities and the shares of Common Stock, into which the
Acquired Securities may be converted (the “Underlying Common”) will be, prior to
the issuance and delivery to each Subscriber against full payment thereof in
accordance with the terms of this Subscription Agreement or upon conversion of
the Acquired Securities pursuant to the Charter, respectively, duly authorized
and, when issued and delivered to each Subscriber against full payment therefor
in accordance with the terms of this Subscription Agreement or upon conversion
of the Acquired Securities pursuant to the Charter, the Acquired Securities and
the Underlying Common, respectively, will be validly issued, fully paid and
non-assessable, free of any liens and will not have been issued in violation of
or subject to any preemptive or similar rights created under the Charter or the
Company’s bylaws or under the Delaware General Corporation Law.

c.    This Subscription Agreement has been duly authorized, executed and
delivered by the Company, constitutes the valid and binding agreements of the
Company and is enforceable against it in accordance with its terms, except as
may be limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity. The Underlying Common have been duly reserved for
such issuance.

d.    The execution, delivery and performance of this Subscription Agreement and
the Charter (including the issuance and sale of the Acquired Securities
contemplated hereby, the issuance of the Underlying Common upon conversion of
the Acquired Securities pursuant to the Charter, and the compliance by the
Company with all of the provisions of this Subscription Agreement applicable to
it and the consummation of the transactions contemplated hereby) will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company or any of its subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company and its subsidiaries, individually and taken as a
whole or materially affect the validity of the Acquired Securities, the
Underlying Common or the legal authority of the Company to comply in all
material respects with the terms of this Subscription Agreement or the Charter
and consummate the transaction contemplated hereby and thereby (a “Material
Adverse Effect”), (ii) result in any violation of the provisions of the
organizational documents of the Company or any of its subsidiaries, or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect.

e.    The Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority,
self-regulatory organization or other person in connection with the execution,
delivery and performance of this Subscription Agreement and the Charter
(including, without limitation, the issuance of the Acquired Securities), other
than (i) filings with the SEC, (ii) filings required by applicable state
securities laws, (iii) filings required by Nasdaq, (iv) consents, waivers,
authorizations or filings that have been obtained or made on or prior to the
Closing, and (v) where the failure of which to obtain would not be reasonably
likely to have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

f.    The Company has not received any written communication from a governmental
entity that alleges that the Company is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect.

g.    Assuming the accuracy of each Subscriber’s representations and warranties
set forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act of 1933, as amended (the “Securities Act”) is required for the
offer and sale of the Acquired Securities and the issuance and delivery of the
Underlying Common in accordance with the Charter by the Company to each
Subscriber.

h.    There are no pending or, to the knowledge of the Company, threatened,
actions, which, if determined adversely, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
unsatisfied judgment or any open injunction binding upon the Company which
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

i.    Neither the Company nor any person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) in connection with any offer
or sale of the Acquired Securities and the Underlying Common.

j.    As of their respective dates, all filings (the “SEC Documents”) filed by
the Company with the SEC complied in all material respects with the applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Documents, when filed (or, if
amended, as of the date of such amendment), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited financial statements, to
normal, year-end audit adjustments. A copy of each SEC Document is available to
each Subscriber via the SEC’s EDGAR system. To the knowledge of the Company,
there are no material outstanding or unresolved comments in comment letters from
the staff of the Division of Corporation Finance of the SEC with respect to any
of the SEC Documents as of the date hereof.

k.    Except for Raymond James & Associates, Inc., Stifel, Nicolaus & Company,
Incorporated and Nomura Securities International, Inc. (in their individual and
representative capacities as placement agents with respect to the issuance and
sale of the Acquired Securities pursuant to this Subscription Agreement, the
“Placement Agents”), the fees and expenses of which will be paid by the Company,
neither the Company nor its subsidiaries or any of their respective officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company in connection with this Subscription Agreement or the subscriptions
contemplated hereby.

l.    As of the date of this Subscription Agreement, other than the Transaction
Agreement and any other agreement expressly contemplated by the Transaction
Agreement or described in the SEC Documents, the Company has not entered into
any side letter or similar agreement with any investor in connection with such
investor’s direct or indirect investment in the Company or with any other
investor.

m.    As of the date of this Subscription Agreement, the authorized capital
stock of the Company consists of 1,000 shares of Common Stock and (ii) no shares
of preferred stock. As of the date of this Subscription Agreement, (A) 1 share
of Common Stock is issued and outstanding, (B) no warrants to purchase shares of
Common Stock are issued and outstanding, and (C) no shares of preferred stock
are issued and

 

5



--------------------------------------------------------------------------------

outstanding. All (1) issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and are non-assessable and
(2) outstanding warrants, if any, have been duly authorized and validly issued.
Except as set forth above and pursuant to the Transaction Agreement and the
other agreements and arrangements referred to therein or in the SEC Documents,
as of the date hereof, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any shares of
Common Stock or other equity interests in the Company, or securities convertible
into or exchangeable or exercisable for such equity interests. As of the date
hereof, the Company has no subsidiaries and does not own, directly or
indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are no shareholder agreements,
voting trusts or other agreements or understandings to which the Company is a
party or by which it is bound relating to the voting of any securities of the
Company, other than (1) as set forth in the SEC Documents and (2) as
contemplated by the Transaction Agreement.

n.    Upon the closing of the Transaction, the issued and outstanding Common
Stock of the Company will be registered pursuant to Section 12(b) of the
Exchange Act, and will be listed for trading on Nasdaq. There is no suit,
action, proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company by Nasdaq or the SEC with respect to any
intention by such entity to deregister the Common Stock or prohibit or terminate
the listing of the Common Stock on Nasdaq. The Company has taken no action that
is designed to prevent the registration of the Common Stock under the Exchange
Act.

o.    The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, interested
shareholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Charter, bylaws or other organizational documents or the
laws of the jurisdiction of its formation which is or could become applicable to
any Subscriber as a result of the transactions contemplated by this Subscription
Agreement, including, without limitation, the Company’s issuance of the Acquired
Securities and/or Underlying Common and any Subscriber’s ownership of the
Acquired Securities and/or Underlying Common. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company or any of its subsidiaries.

p.    As of the applicable Closing, none of the information provided to
Subscriber by the Company, Haymaker, Arko Holdings, any of their respective
subsidiaries or any of their respective officers, directors, or employees in
connection with the transactions contemplated hereunder will constitute material
nonpublic information of the Company.

4.    Subscriber Representations and Warranties. Each Subscriber represents and
warrants to the Company and the Placement Agents that, as of the date hereof and
as of the Closing and on the Option Closing Date, if any:

a.    Such Subscriber is (i) a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or (ii) an institutional “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), in each
case, satisfying the requirements set forth on Schedule B hereto, and is
acquiring the Acquired Securities (including the Underlying Common) only for its
own account and not for the account of others, and not on behalf of any other
account or person or with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act (and has accurately
completed Schedule B hereto). Accordingly, such Subscriber understands that the
offering of the Acquired Securities meets the exemptions from filing under FINRA
Rule 5123(b)(1)(C) or (J). Such Subscriber is not an entity formed for the
specific purpose of acquiring the Acquired Securities or the Underlying Common.

b.    Such Subscriber (i) is an institutional account as defined in FINRA Rule
4512(c), (ii) is a sophisticated investor, experienced in investing in private
equity transactions and capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities and (iii) has exercised independent judgment
in evaluating its participation in

 

6



--------------------------------------------------------------------------------

the purchase of the Acquired Securities (including the Underlying Common).
Accordingly, such Subscriber understands that the offering meets (x) the
exemptions from filing under FINRA Rule 5123(b)(1)(A) and (y) the institutional
customer exemption under FINRA Rule 2111(b).

c.    Such Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation, with power and authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

d.    This Subscription Agreement has been duly authorized, executed and
delivered by such Subscriber. This Subscription Agreement is enforceable against
such Subscriber in accordance with its terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

e.    The execution, delivery and performance of this Subscription Agreement
(including the compliance by such Subscriber with all of the provisions of this
Subscription Agreement applicable to it and the consummation of the transactions
contemplated hereby) will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of such Subscriber or any of its subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which such Subscriber or any
of its subsidiaries is a party or by which such Subscriber or any of its
subsidiaries is bound or to which any of the property or assets of such
Subscriber or any of its subsidiaries is subject, which would materially affect
the legal authority of such Subscriber to comply in all material respects with
the terms of this Subscription Agreement (a “Subscriber Material Adverse
Effect”); (ii) result in any violation of the provisions of the organizational
documents of such Subscriber or any of its subsidiaries; or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
such Subscriber or any of its subsidiaries or any of their respective properties
that would reasonably be expected to have a such Subscriber Material Adverse
Effect.

f.    Such Subscriber understands that the Acquired Securities and the
Underlying Common are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that neither the Acquired
Securities nor the Underlying Common have been registered under the Securities
Act. Such Subscriber understands that neither the Acquired Securities nor the
Underlying Common may be resold, transferred, pledged or otherwise disposed of
by such Subscriber absent an effective registration statement under the
Securities Act, except (i) to the Company or a subsidiary thereof, (ii) in an
“offshore transaction” within the meaning of Regulation S under the Securities
Act or (iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and that any book-entry position or
certificates representing the Acquired Securities and the Underlying Common
shall contain the following legend:

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR
SUCH LAWS OR (II) AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

7



--------------------------------------------------------------------------------

Upon the request of such Subscriber (or any transferee of the Acquired
Securities and/or the Underlying Common), in connection with a sale of the
Acquired Securities and/or the Underlying Common pursuant to an effective
registration statement or exemption under the Securities Act and any state
securities laws, the Company shall promptly (and in any event within two
(2) business days after such Subscriber (or any transferee of the Acquired
Securities and/or the Underlying Common) has provided any supporting
documentation reasonably requested by Company counsel) cause its counsel to
deliver a legal opinion to the Company’s transfer agent to remove the above
legend from the Acquired Securities and/or the Underlying Common subject to such
sale; provided, that such Subscriber (or any transferee of the Acquired
Securities and/or the Underlying Common) shall not be required to deliver a
legal opinion in connection with any sale; provided, further, that the Company
may request a customary representation letter from such Subscriber (or any
transferee of the Acquired Securities and/or the Underlying Common) in
connection with a sale of the Acquired Securities and/or the Underlying Common
pursuant to an exemption under the Securities Act to cause the aforementioned
legend to be removed from any certificate or book-entry position to be
transferred in accordance with the terms hereof. Notwithstanding the foregoing,
the Acquired Securities and the Underlying Common may be pledged in connection
with a bona fide margin account or other loan or financing arrangement secured
by the Acquired Securities and the Underlying Common and such pledge of Acquired
Securities and the Underlying Common shall not be deemed to be a transfer, sale
or assignment hereunder, and such Subscriber effecting a pledge of the Acquired
Securities and/or the Underlying Common shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Subscription Agreement or otherwise.

Such Subscriber acknowledges that the Underlying Common will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Such
Subscriber understands and agrees that the Acquired Securities and the
Underlying Common will be subject to transfer restrictions and, as a result of
these transfer restrictions, such Subscriber may not be able to readily resell
the Acquired Securities or the Underlying Common and may be required to bear the
financial risk of an investment in the Acquired Securities or the Underlying
Common for an indefinite period of time. Such Subscriber understands that it has
been advised to consult legal counsel prior to making any offer, resale, pledge
or transfer of any of the Acquired Securities or the Underlying Common.

g.    Such Subscriber acknowledges that certain of the financial information
provided to such Subscriber with respect to Arko Holdings and GPM Investments,
LLC (“GPM”), which was prepared by, or on behalf of, Arko Holdings and GPM,
respectively, has not been audited in accordance with the standards of the
Public Company Accounting Oversight Board (United States) and such financial
information may differ after being subject to such an audit, in which form it is
expected to be presented in a proxy statement and/or other filings with the SEC.

h.    Such Subscriber represents and warrants that its acquisition and holding
of neither the Acquired Securities nor the Underlying Common will constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.

i.    In making its decision to purchase the Acquired Securities (including the
Underlying Common), such Subscriber represents that it has relied solely upon
independent investigation made by such Subscriber, and it is fully capable of
conducting its own due diligence, examination and analysis of the Company, Arko
Holdings, GPM, and the Transaction. Such Subscriber acknowledges and agrees that
such Subscriber has received such information as such Subscriber deems necessary
in order to make an investment decision with respect to the Acquired Securities
(including the Underlying Common), including with respect to the Company, Arko
Holdings, GPM and the Transaction. Such Subscriber represents and agrees that
such Subscriber and such Subscriber’s professional advisor(s), if any, have had
the opportunity to ask such questions, receive such answers and obtain such
information as such Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Acquired Securities (including the Underlying Common). Such Subscriber further
acknowledges that the information provided to such Subscriber is preliminary and
subject to change.

 

8



--------------------------------------------------------------------------------

j.    Such Subscriber became aware of this offering of the Acquired Securities
solely by means of direct contact between such Subscriber, on the one hand, and
the Company, Haymaker, Arko Holdings, GPM, the Placement Agents and/or their
respective advisors (including without limitation, attorneys, accountants,
bankers, consultants, financial advisors), agents, control persons,
representatives, affiliates, directors, officers, managers, members, and/or
employees, and/or the representatives of such persons (such parties,
collectively “Representatives”), on the other hand. The Acquired Securities were
offered to such Subscriber solely by direct contact between such Subscriber and
the Company, Haymaker, Arko Holdings, GPM, the Placement Agents and/or their
respective Representatives. Such Subscriber acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person or entity (including, without limitation, the Company, Haymaker, Arko
Holdings, GPM, the Placement Agents or their respective Representatives), other
than the representations and warranties contained in Article 3 of this
Subscription Agreement and the statements in the SEC Documents, in making its
investment or decision to invest in the Company. Such Subscriber did not become
aware of this offering of the Acquired Securities, nor were the Acquired
Securities offered to such Subscriber, by any other means, and none of the
Company, Haymaker, Arko Holdings, GPM, the Placement Agents or their respective
Representatives acted as investment adviser, broker or dealer to such
Subscriber. Such Subscriber acknowledges that the Acquired Securities were not
offered by any form of general advertising or, to its knowledge, general
solicitation.

k.    Such Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Acquired Securities and the
Underlying Common. Such Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Acquired Securities and the Underlying Common, and
such Subscriber has sought such accounting, legal and tax advice as such
Subscriber has considered necessary to make an informed investment decision.

l.    Alone, or together with any professional advisor(s), such Subscriber
represents and acknowledges that such Subscriber has adequately analyzed and
fully considered the risks of an investment in the Acquired Securities and the
Underlying Common and determined that the Acquired Securities and the Underlying
Common are a suitable investment for such Subscriber and that such Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of such Subscriber’s investment in the Company. Such Subscriber
acknowledges specifically that a possibility of total loss exists.

m.    Such Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Acquired Securities or
the Underlying Common or made any findings or determination as to the fairness
of this investment.

n.    Such Subscriber represents and warrants that such Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), the OFAC Consolidated Sanctions List or in any Executive
Order issued by the President of the United States and administered by OFAC
(“OFAC Lists”), or a person or entity prohibited by any OFAC sanctions program
or a person or entity whose property and interests in property subject to U.S.
jurisdiction are otherwise blocked under any U.S. laws, Executive orders or
regulations, (ii) an entity owned, directly or indirectly, individually or in
the aggregate, 50 percent or more by one or more persons described in subsection
(i), (iii) a person or entity listed on the Sectoral Sanctions Identifications
List (“SSI List”) maintained by OFAC or otherwise determined by OFAC to be
subject to one or more of the Directives issued under Executive Order 13662 of
March 20, 2014, or an entity owned, directly or indirectly, individually or in
the aggregate, 50 percent or more by one or more persons or entities that are
subject to the SSI List restrictions, (iv) a person or entity named on the U.S.
Department of Commerce, Bureau of Industry and Security Denied Persons List,
Entity List, or Unverified List (“BIS Lists”), (v) a Designated National as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (vi) a
non-U.S. shell bank or providing banking services indirectly to a non-U.S. shell
bank. Such Subscriber agrees to provide law enforcement agencies, if requested
thereby, such records as required by applicable law, provided that such
Subscriber is permitted to do so under applicable law.

 

9



--------------------------------------------------------------------------------

Such Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that such Subscriber maintains policies
and procedures reasonably designed to comply with applicable obligations under
the BSA/PATRIOT Act. Such Subscriber also represents that, to the extent
required, it maintains policies and procedures reasonably designed for the
screening of its investors against the OFAC and BIS sanctions programs,
including the OFAC Lists and BIS Lists, and otherwise to ensure compliance with
all applicable sanctions and embargo laws, statutes, and regulations. Such
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by such Subscriber and used to purchase the Acquired Securities were
legally derived.

o.    Such Subscriber represents and warrants that neither such Subscriber nor
any of its subsidiaries, nor any director, officer, or employee of any of such
Subscriber or any of its subsidiaries nor, to the knowledge of any of such
Subscriber, any agent, affiliate that is controlled by such Subscriber or any of
its subsidiaries, or other person associated with or acting on behalf of any of
such Subscriber or any of its subsidiaries, has: (A) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made or taken an act in furtherance of an offer, promise
or authorization of any direct or indirect unlawful payment or benefit to any
foreign or domestic government or regulatory official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (C) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offense
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption laws; or (D) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit.

p.    Such Subscriber has or has commitments to have, and at least two
(2) business days prior to the Scheduled Closing Date will have, sufficient
funds to pay the Purchase Price for the Acquired Securities to be issued and
sold on the Closing Date pursuant to Section 2(a) of this Subscription Agreement
and consummate the Closing(s) when required pursuant to this Subscription
Agreement.

q.    Such Subscriber hereby acknowledges and agrees that it has received and
reviewed the disclosure set forth on Schedule C hereto.

r.    Such Subscriber has not employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Subscriber in connection with this Subscription Agreement or the subscriptions
contemplated hereby.

5.    Registration Rights.

a.    At the Initial Closing, the Company, each Subscriber and certain other
persons shall execute and deliver the registration rights and lock-up agreement
in the form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company shall agree under certain
circumstances to register the resale of the Underlying Common, under the
Securities Act, and the rules and regulations promulgated thereunder.

b.    Notwithstanding the foregoing, the Company understands and agrees that the
Subscribers do not wish to receive any notice to be provided information or any
notice to request for information pursuant to Sections 2(a), 2(d), 2(f)(i) and
3(a), as the case may be, under the Registration Rights Agreement and,
therefore,

 

10



--------------------------------------------------------------------------------

the Company shall not provide any Subscriber any such notice until such time as
such Subscribers notify the Company in writing that they would be willing to
receive notices pursuant to the Registration Rights Agreement. The Company shall
use its reasonable best efforts to ensure that that no other party to the
Registration Rights Agreement provides the Subscribers with any information or
notices pursuant thereto, except in compliance with the provisions of this
Section 5(b).

6.    Termination. This Subscription Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement, (c) if any of the conditions to Closing set forth in
Section 2 of this Subscription Agreement are not satisfied or waived on or prior
to the Initial Closing and, as a result thereof, the transactions contemplated
by this Subscription Agreement are not and will not be consummated at the
Initial Closing, (d) the Outside Date (as defined in the Transaction Agreement
(including the extension provisions provided for in the Transaction Agreement
and any extensions resulting from any amendments to the Transaction Agreement)),
or (e) March 31, 2021; provided, further that nothing herein will relieve any
party hereto from liability for any willful breach hereof (including for the
avoidance of doubt such Subscriber’s willful breach of Section 2(b)(i) of this
Subscription Agreement with respect to its representations and warranties as of
the Closing Date) prior to the time of termination, and each party hereto will
be entitled to any remedies at law or in equity to recover losses, liabilities
or damages arising from such breach. The Company shall promptly notify each
Subscriber in writing of the termination of the Transaction Agreement promptly
after the termination of the Transaction Agreement.

7.    Trust Account Waiver. Reference is made to the final prospectus of
Haymaker, filed with the SEC (File No. 333-231617) on June 10, 2019, and dated
as of June 6, 2019 (the “Prospectus”). Each Subscriber hereby represents and
warrants that it has had the opportunity to read the Prospectus and understands
that Haymaker has established a trust account (the “Trust Account”) containing
the proceeds from its initial public offering (the “IPO”), the overallotment
shares acquired by its underwriters and certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of Haymaker’s public stockholders (including
overallotment shares acquired by Haymaker’s underwriters, the “Public
Stockholders”), and that, except as otherwise described in the Prospectus,
Haymaker may disburse monies from the Trust Account only: (a) to the Public
Stockholders in the event they elect to redeem their Company shares in
connection with the consummation of Haymaker’s initial business combination (as
such term is used in the Prospectus) (a “Business Combination”) or in connection
with an extension of its deadline to consummate a Business Combination, (b) to
the Public Stockholders if Haymaker fails to consummate a Business Combination
within twenty four (24) months after the closing of the IPO, (c) with respect to
any interest earned on the amounts held in the Trust Account, as necessary to
pay any taxes and dissolution expenses, or (d) to Haymaker after or concurrently
with the consummation of a Business Combination. For other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Subscriber hereby agrees on behalf of itself and its controlling persons
acting on its behalf that, notwithstanding anything to the contrary in this
Subscription Agreement and except with respect to any Subscriber’s right, title,
interest or claim to the Trust Account by virtue of such Subscriber’s record or
beneficial ownership of securities of Haymaker acquired by any means other than
pursuant to this Subscription Agreement, including but not limited to any
redemption right with respect to any previously-held securities of Haymaker or
securities hereafter acquired other than pursuant to this Subscription Agreement
(the “Exceptions”), neither such Subscriber nor any of its controlling persons
acting on its behalf does now nor shall at any time hereafter have any right,
title, interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), to the extent such claim arises as a result of, in
connection with or relating in any way to, this Subscription Agreement, the
transactions contemplated hereby, the Acquired Securities or the Underlying
Common, or any other matter (other than the Exceptions), and regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability. Each Subscriber acknowledges and agrees that it shall not have
any redemption rights with respect to the Acquired Securities or the Underlying

 

11



--------------------------------------------------------------------------------

Common pursuant to Haymaker’s organizational documents in connection with the
Transaction or any other business combination, any subsequent liquidation of the
Trust Account, Haymaker or otherwise. Each Subscriber agrees and acknowledges
that such agreement is material to this Subscription Agreement, and such
Subscriber further intends and understands such agreement to be valid, binding
and enforceable against such Subscriber and each of its controlling persons
acting on its behalf under applicable law. To the extent a Subscriber or any of
its controlling persons acting on its behalf commences any action or proceeding
based upon, in connection with, relating to or arising out of this Subscription
Agreement, the transactions contemplated hereby, the Acquired Securities or the
Underlying Common, which proceeding seeks, in whole or in part, monetary relief
against Haymaker or its Representatives, such Subscriber hereby acknowledges and
agrees that the sole remedy of such Subscriber and its controlling persons
acting on its behalf shall be against funds held outside of the Trust Account
and that such claim shall not permit such Subscriber or any of its controlling
persons acting on its behalf (or any person claiming on behalf of, or in lieu
of, any of the foregoing) to have any such claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein. In the
event Subscriber or any of its controlling persons acting on its behalf
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter (other than the Exceptions) relating to Haymaker or
its Representatives, which proceeding seeks, in whole or in part, relief against
the Trust Account (including any distributions therefrom) or the Public
Stockholders, whether in the form of money damages or injunctive relief,
Haymaker and its Representatives, as applicable, shall be entitled to recover
from Subscriber or any of its controlling persons acting on its behalf the
associated legal fees and costs in connection with any such action, in the event
Haymaker or its Representatives, as applicable, prevails in such action or
proceeding. In the event Subscriber has any claim against Haymaker as a result
of, or arising out of, this Subscription Agreement, the transactions
contemplated hereby, the Acquired Securities or the Underlying Common, it shall
pursue such claim solely against Haymaker and its assets outside the Trust
Account and not against the Trust Account or any monies or other assets in the
Trust Account.

8.    Miscellaneous.

a.    Each Subscriber acknowledges that the Company, Haymaker, Arko Holdings,
GPM and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the applicable Closing, each party agrees to promptly notify the other
parties hereto in writing if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects.

b.    The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

c.    Neither this Subscription Agreement nor any rights that may accrue to a
Subscriber hereunder may be transferred or assigned; provided, however, that
each Subscriber may assign this Subscription Agreement to an affiliate subject
to the assignee executing a joinder in a form acceptable to the Company;
provided, further, that any such assignment shall not relieve such Subscriber of
any of its obligations hereunder unless and until the assignee satisfies such
obligations in their entirety; provided, further, that such Subscriber may
assign its registration rights to a transferee of the Acquired Securities and/or
Underlying Common in accordance with the terms of the Registration Rights
Agreement.

d.    Other than (i) the agreements, representations and warranties set forth in
Section 4(f) and Section 5(b) of this Subscription Agreement, which shall
survive any Closing, and (ii) the agreements, representations and warranties set
forth in Section 3 (other than clause (f), (h), (i), (j) and (n) thereof) and
Section 4 (other than clause (f) thereof) of this Subscription Agreement, which
shall expire and terminate with respect to the Acquired Securities acquired at a
particular Closing on the date that is the second anniversary of such Closing,
all the agreements, representations and warranties made by each party hereto in
this Subscription Agreement shall expire and terminate with respect to the
Acquired Securities acquired at a particular Closing at such Closing.

 

12



--------------------------------------------------------------------------------

e.    The Company may request from each Subscriber such additional information
as the Company may reasonably deem necessary to evaluate the eligibility of such
Subscriber to acquire the Acquired Securities or the Underlying Common, and each
Subscriber shall provide such information as may be reasonably requested, to the
extent readily available and to the extent consistent with its internal policies
and procedures.

f.    This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought; provided, that Sections
4 and 8(h) of this Subscription Agreement may not be amended, terminated or
waived in a manner that is material and adverse to any Placement Agent without
the written consent of such Placement Agent. For the avoidance of doubt, this
Subscription Agreement may not be modified, waived or terminated, in each case
by the Company, without the written consent of Arko Holdings.

g.    This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Subscriber acknowledges that it is subject to the terms
of a nondisclosure agreement, dated as of October 12, 2020, between MSD
Partners, L.P. and GPM (the “NDA”), and that the NDA shall remain in full force
and effect in accordance with the terms set forth therein. Notwithstanding the
foregoing, the Company hereby acknowledges and agrees that, following the
Closing, nothing in the NDA will prohibit any Subscriber nor any of its
affiliates from purchasing or selling, or otherwise transacting in, any
securities of the Company as a result of their receipt of information regarding
the Company from Company, Haymaker, Arko Holdings, any of their respective
subsidiaries or any of their respective officers, directors, affiliates, or
employees pursuant to the NDA.

h.    Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns. The parties hereto agree that (i) Haymaker is an express
third-party beneficiary of this Subscription Agreement and (ii) the Placement
Agents are express third-party beneficiary of the representations and warranties
of the Company in Section 3, the representations and warranties of each
Subscriber in Section 4, and the Placement Agents’ express rights in
Section 8(f) and this Section 8(h) of this Subscription Agreement. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Subscription Agreement were not performed in accordance with
their specific terms or were otherwise breached. The parties hereto acknowledge
and agree that the Placement Agents shall be entitled to equitable relief,
without proof of actual damages, including an injunction or injunctions or order
for specific performance to prevent breaches of their rights referenced in the
immediately preceding sentence, this being in addition to any other remedy to
which such party is entitled at law, in equity, in contract, in tort or
otherwise. Each of the parties hereto and Haymaker shall be entitled to
equitable relief, without proof of actual damages, including an injunction or
injunctions or order for specific performance to prevent breaches of this
Subscription Agreement and to enforce specifically the terms and provisions of
this Subscription Agreement to cause each Subscriber to fund their respective
aggregate Purchase Price and cause the Closing(s) to occur if the conditions in
Section 2(b) have been satisfied or, to the extent permitted by applicable law,
waived by such party that benefits from such closing condition(s), this being in
addition to any other remedy to which such party is entitled at law, in equity,
in contract, in tort or otherwise. Each party hereto further agrees that the
none of the parties hereto or the parties listed in the second sentence of this
Section 8(g) shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 8(g), and each party hereto irrevocably waives any right it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument.

i.    If any provision of this Subscription Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

13



--------------------------------------------------------------------------------

j.    This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k.    Intentionally omitted.

l.    THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE COURT OF CHANCERY (OR, SOLELY IN THE EVENT THE DELAWARE COURT OF
CHANCERY DECLINES TO EXERCISE SUCH JURISDICTION, THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE) SOLELY IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION
AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT
TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR
ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH
ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID
COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION
AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE
PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION,
SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY THE DELAWARE COURT OF
CHANCERY (OR, SOLELY IN THE EVENT THE DELAWARE COURT OF CHANCERY DECLINES TO
EXERCISE SUCH JURISDICTION, THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF DELAWARE). THE PARTIES HEREBY CONSENT TO AND GRANT
ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 8(q) OF THIS SUBSCRIPTION AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8(l).

m.    This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware.

 

14



--------------------------------------------------------------------------------

n.    The Company grants each Subscriber permission to use the Company’s name
and logo in such Subscriber’s or its respective affiliates’ materials listing
such Subscriber’s investments. Subject to consent by the Company, such
Subscriber may also use the names and logos of the subsidiaries of the Company
in such materials. Each Subscriber or its respective affiliate, as applicable,
shall include a trademark attribution notice giving notice of the Company’s or
its subsidiaries’ ownership of its trademarks in the marketing materials in
which the Company’s or its subsidiaries’ names and logos appear and such names
and logos shall be displayed only in accordance with GPM’s then current branding
standards, including, without limitation, those related to colors and placement
and all ™ and ® marks. To the extent permission to use GPM’s and its
subsidiaries’ name and/or logo is granted, each Subscriber agrees to promptly
remove such references upon receipt of GPM’s written request to do so.

o.    On the date of the Initial Closing, the Company shall reimburse the
Subscribers for the reasonable out-of-pocket legal fees incurred by the
Subscribers in connection with the negotiation, execution and consummation of
the transaction contemplated hereby, up to $200,000 in the aggregate; provided,
however, that if such reasonable out-of-pocket legal fees incurred by the
Subscribers as of the Initial Closing is less than $200,000, the Company shall
reimburse the Subscribers on the Option Closing Date, if any, for additional
legal fees incurred for such Closing, up to $200,000 in the aggregate with the
fees reimbursed at the Initial Closing. The Subscribers may deduct such fees
from the amount payable by it at such Closing, and the Company will treat such
amount as a payment for the Acquired Securities at such Closing.

p.    Any notice or communication required or permitted hereunder shall be in
writing and either delivered personally, emailed or sent by overnight mail via a
reputable overnight carrier and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) one (1) business day after
the date of overnight mailing to the address below or to such other address or
addresses as such person may hereafter designate by notice given hereunder:

(i)    if to Subscribers, to such address(es) or email address(es) set forth on
Schedule A attached hereto;

with a copy to:

Raymond James & Associates, Inc.

880 Carillon Parkway

St. Petersburg, FL 33716

Attention: Bonnie Bishop, Managing Director, Equity Capital Markets

Email: Bonnie.Bishop@RaymondJames.com

Stifel, Nicolaus & Company, Incorporated

787 7th Avenue, 11th Floor

New York, New York 10019

Attention: Craig M. DeDomenico, Managing Director, Head of Equity-Linked Capital
Markets

Email: dedomenicoc@stifel.com

Nomura Securities International, Inc.

309 West 49th Street

New York, New York 10019 Attention: Bryan Finkel, Managing Director, Equity
Capital Markets

Email: Bryan.Finkel@nomura.com

and

Mayer Brown LLP

1221 Avenue of the Americas

New York, New York 10020

Attention: Anna T. Pinedo, Esq.

Email: APinedo@mayerbrown.com

 

15



--------------------------------------------------------------------------------

(ii)    if to the Company (prior to the Transaction closing), to:

ARKO Corp.

650 Fifth Avenue

Floor 10

New York, New York 10019

  Attention:

Steven J. Heyer

    

Andrew R. Heyer

    

Christopher Bradley

  E-mail:

sjheyer13@gmail.com

    

AHeyer@mistralequity.com

    

CBradley@mistralequity.com

with a required copy to (which copy shall not constitute notice):

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

  Attention:

Sidney Burke

    

Stephen P. Alicanti

  Email:

sidney.burke@dlapiper.com

    

stephen.alicanti@dlapiper.com

(iii)     if to the Company (following the Transaction closing), to:

c/o ARKO Holdings Ltd.

Hanechushet Street, Building B, 3rd Floor

Tel Aviv 6971068, Israel

  Attention:

Irit Aviram, Adv.

  Email:

irita@arko-holdings.com

with a required copy to (which copy shall not constitute notice):

GPM Investments, LLC

8565 Magellan Pkwy Suite 400

Attention: Maury Bricks

Email: mbricks@gpminvestments.com

and

Greenberg Traurig, P.A.

333 SE 2nd Ave., Suite 4400

Miami, FL 33131

Attention: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Subscribers have executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date first set forth above.

 

ARKO CORP.

 

By:  

/s/ Christopher Bradley

  Name:   Christopher Bradley   Title:     Chief Financial Officer

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

MSD Special Investments Fund, L.P.

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

MSD SIF Holdings, L.P.

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

MSD Credit Opportunity Master Fund, L.P.

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

MSD Private Credit Opportunity Master Fund 2, L.P.

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

Lombard International Life Ltd., on behalf of its Segregated Account BIGVA005

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:

By:  

 /s/ Marcello Liguori

Name: Marcello Liguori

Title: Managing Director

Date:  

 November 18, 2020

 

Name of Subscriber:

MSD SBAFLA Fund, L.P.

(Please print. Please indicate name and

capacity of person signing above)

 

Name in which shares are to be registered

(if different):

Email Address:  

 [***]

Subscriber’s EIN:  

 [***]

 

Business Address-Street:

[***]

[***]

City, State, Zip:

 

Attn: [***]

Telephone No.:  

 [***]

Facsimile No.:  

 [***]

Jurisdiction of residency:  

 [***]

You must pay the Purchase Price for the Acquired Securities to be issued and
sold at each Closing by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Subscriber   Address, Facsimile
Number
and E-mail     Number of Firm
Shares     Purchase Price
of Firm Shares     Number of
Additional
Shares, if full
amount
exercised     Purchase Price
of Additional
Shares, if full
amount
exercised    

Legal Representative’s Address,
Facsimile Number and E-mail

MSD SPECIAL
INVESTMENTS
FUND, L.P.    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    120,355       $12,035,455.37       51,580       $5,158,052.30    

Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com

MSD SIF
HOLDINGS,
L.P.    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    54,645       $5,464,544.63       23,419       $2,341,947.70     Schulte Roth
& Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com MSD CREDIT
OPPORTUNITY
MASTER
FUND, L.P.    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    140,000     $ 14,000,000.00       60,000     $ 6,000,000.00     Schulte Roth
& Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com MSD PRIVATE
CREDIT
OPPORTUNITY
MASTER FUND
2, L.P.    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    269,455     $ 26,945,515.78       115,481     $ 11,548,078.19     Schulte
Roth & Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com Lombard
International
Life Ltd., on
behalf of its
Segregated
Account
BIGVA005    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    38,539     $ 3,853,878.56       16,517     $ 1,651,662.24     Schulte Roth &
Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com MSD SBAFLA
FUND, L.P.    












c/o MSD Partners, L.P.


[***]

[***]

Attn: Marcello Liguori

F [***]

E [***]

 


 

 

 

 

 

    77,006     $ 7,700,605.66       33,003     $ 3,300,259.57     Schulte Roth &
Zabel LLP 919 Third Avenue New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2376
E-mail: eleazer.klein@srz.com TOTAL       700,000     $ 70,000,000       300,000
    $ 30,000,000    

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

ELIGIBILITY REPRESENTATIONS OF U.S. SUBSCRIBERS

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

  1.

☒      We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act, a “QIB”).

  2.

☐      We are subscribing for the Acquired Securities as a fiduciary or agent
for one or more investor accounts, and each owner of such account is a QIB.

***OR***

 

B.

ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

  1.

☐      We are an “accredited investor” (within the meaning of Rule 501(a)(1),
(2), (3) or (7) under the Securities Act or an entity in which all of the equity
holders are accredited investors within the meaning of Rule 501(a)(1), (2), (3)
or (7) under the Securities Act), and have marked and initialed the appropriate
boxes on the following page indicating all provisions under which we qualify as
an “accredited investor.”

  2.

☐      We are not a natural person.

***AND***

 

C.

AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

  ☐

is:

  ☒

is not:

an “affiliate” (as defined in Rule 144) of the Company or acting on behalf of an
affiliate of the Company.

***AND***

 

D.

INSTITUTIONAL ACCOUNT STATUS

(Please check the applicable box)

 

  ☒

is:

  ☐

is not:

an “Institutional Account” (as defined in FINRA 4512(c)).

This page should be completed by U.S. Subscribers

and constitutes a part of the Subscription Agreement.

 

Schedule B-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

☐ Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

☐ Any insurance company as defined in Section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in Section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of ERISA, if a bank, insurance
company, or registered investment adviser makes the investment decisions, or if
the plan has total assets in excess of $5,000,000;

☐ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

☒ Any organization described in Section 501(c)(3) of the Code, corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; or

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person.

 

Schedule B-2



--------------------------------------------------------------------------------

SCHEDULE C

DISCLOSURE OF REPORTABLE EVENTS

Stifel, Nicolaus & Company, Incorporated

On December 6, 2016, a final judgment (the “Judgment”) was entered against
Stifel, Nicolaus & Company, Incorporated (“Stifel”) by the United States
District Court for the Eastern District of Wisconsin (Civil Action No.
2:11-cv-00755) resolving a civil lawsuit filed by the SEC in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006.

As a result of the Judgment, (i) Stifel is required to cease and desist from
committing or causing any violations and any future violations of
Section 17(a)(2) and 17(a)(3) of the Securities Act; and (ii) Stifel and a
former employee were jointly liable to pay disgorgement and prejudgment interest
of $2.5 million. Stifel was also required to pay a civil penalty of
$22.0 million, of which disgorgement and civil penalty Stifel was required to
pay $12.5 million to the school districts involved in this matter.

Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act.

Copies of the Judgment and Waivers are available on the SEC’s website at:

 

  •  

Judgment:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.

 

  •  

1933 Act Waivers: https://www.sec.gov/rules/other/2016/33-10263.pdf

 

  •  

1933 Act Waiver Request:
https://www.sec.gov/divisions/corpfin/cf-noaction/2016/stifel-nicolaus-120616-506d.pdf

 

Schedule C-1